


110 HR 3853 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3853
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide for a National Resource Center for Positive Youth Development
		  and School Success.
	
	
		1.National Resource Center for
			 Positive Youth Development and School SuccessSubpart 2 of part A of title IV of the
			 Elementary and Secondary Education Act of 1965 is amended by adding at the end
			 the following:
			
				4131.National
				Resource Center for Positive Youth Development and School Success
					(a)CenterFrom funds made available to carry out this
				subpart under section 4003(2), the Secretary may establish a National Resource
				Center for Positive Youth Development and School Success (in this section
				referred to as the Center). The Secretary may establish the
				Center at an existing facility if such facility has a history of carrying out
				the functions described in subsection (b).
					(b)FunctionsThe Center established under subsection (a)
				shall—
						(1)provide resources,
				publications, and training to State and local educational agencies on the
				positive relationships, opportunities, and skills that students need to succeed
				in school and avoid risky behavior;
						(2)provide a free
				information service, using print, electronic media, and the Internet, for
				schools, principals, school officers, parent-teacher associations, and
				community groups, relating to infusing developmental assets, supports and
				strengths into existing school curriculum, programs, and services; and
						(3)conduct and
				publish research on the relationship between a strength-based approach to youth
				development and school success, including academic achievement and retention of
				the teaching
				force.
						.
		
